            Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11                                            ) Case No.
     ABANTE ROOTER AND                        )
12
     PLUMBING, INC. and TERRY                 ) CLASS ACTION
13   FABRICANT, individually and on           )
14   behalf of all others similarly situated, ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
15   Plaintiff,                               )
16                                            )    1. NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
            vs.                               )          CONSUMER PROTECTION
17
                                              )          ACT [47 U.S.C. §227(b)]
18   PROGRESSIVE BUSINESS                     )    2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
19   FUNDING, INC., and DOES 1 through )                 CONSUMER PROTECTION
     10, inclusive, and each of them,         )          ACT [47 U.S.C. §227(b)]
20                                            )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21   Defendant.                               )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
22                                                 4.    WILLFUL VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
24
                                              )          ACT [47 U.S.C. §227(c)]
                                              )
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 2 of 16




 1         Plaintiffs ABANTE ROOTER AND PLUMBING, INC. and TERRY
 2   FABRICANT (“Plaintiffs”), individually and on behalf of all others similarly
 3   situated, alleges the following upon information and belief based upon personal
 4   knowledge:
 5                                NATURE OF THE CASE
 6         1.       Plaintiffs bring this action individually and on behalf of all others
 7   similarly situated seeking damages and any other available legal or equitable
 8   remedies resulting from the illegal actions of PROGRESSIVE BUSINESS
 9   FUNDING, INC. (“Defendant”), in negligently, knowingly, and/or willfully
10   contacting Plaintiffs on Plaintiffs’ cellular telephones in violation of the Telephone
11   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
12   regulations, specifically the National Do-Not-Call provisions, thereby invading
13   Plaintiffs’ privacy.
14                               JURISDICTION & VENUE
15         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
16   residents of California, seek relief on behalf of a Class, which will result in at least
17   one class member belonging to a different state than that of Defendant, a California
18   corporation. Plaintiffs also seek up to $1,500.00 in damages for each call in
19   violation of the TCPA, which, when aggregated among a proposed class in the
20   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
21   Therefore, both diversity jurisdiction and the damages threshold under the Class
22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
23         3.       Venue is proper in the United States District Court for the Northern
24   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
25   business within the State of California and Plaintiffs reside within the Counties of
26   Alameda and Contra Costa.
27                                         PARTIES
28         4.       Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff


                                  CLASS ACTION COMPLAINT
                                               -2-
                Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 3 of 16




 1   ABANTE”), is a corporation of the State of California, whose principal place of
 2   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §
 3   153 (39).
 4         5.       Plaintiff, TERRY FABRICANT (“Plaintiff FABRICANT”), is a
 5   natural person residing in Los Angeles County, California and is a “person” as
 6   defined by 47 U.S.C. § 153 (39).
 7         6.       Defendant,    PROGRESSIVE          BUSINESS        FUNDING,       INC.
 8   (“Defendant”) is business lending loan company, and is a “person” as defined by
 9   47 U.S.C. § 153 (39).
10         7.       The above named Defendant, and its subsidiaries and agents, are
11   collectively referred to as “Defendants.” The true names and capacities of the
12   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
13   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
14   names. Each of the Defendants designated herein as a DOE is legally responsible
15   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
16   the Complaint to reflect the true names and capacities of the DOE Defendants when
17   such identities become known.
18         8.       Plaintiffs are informed and believe that at all relevant times, each and
19   every Defendant was acting as an agent and/or employee of each of the other
20   Defendants and was acting within the course and scope of said agency and/or
21   employment with the full knowledge and consent of each of the other Defendants.
22   Plaintiffs are informed and believe that each of the acts and/or omissions
23   complained of herein was made known to, and ratified by, each of the other
24   Defendants.
25                               FACTUAL ALLEGATIONS
26         9.       Beginning in or around December 2014, Defendant contacted Plaintiff
27   Abante on it’s cellular telephone numbers ending in -1636 and -1006 in an attempt
28   to solicit Plaintiff to purchase Defendant’s services.


                                  CLASS ACTION COMPLAINT
                                               -3-
              Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 4 of 16




 1          10.    Beginning in or around August 2017, Defendant contacted Plaintiff
 2   Fabricant on his telephone numbers ending in -1083 in an attempt to solicit Plaintiff
 3   to purchase Defendant’s services.
 4          11.    Defendant used an “automatic telephone dialing system” as defined
 5   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
 6          12.    Defendant contacted or attempted to contact Plaintiffs from telephone
 7   numbers confirmed to be Defendant’s, including but not limited to: (619) 801-
 8   8072, (858) 263-0210, and (888) 958-5505.
 9          13.    Defendant’s calls constituted calls that were not for emergency
10   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
11          14.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
12   express consent” to receive calls using an automatic telephone dialing system or an
13   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
14   227(b)(1)(A).
15          15.    Further, Plaintiffs’ cellular telephone numbers ending in -1636, -1006,
16   and -1083 were added to the National Do-Not-Call Registry on or about July 14,
17   2005, February 21, 2007, and June 4, 2008 respectively.
18          16.    Defendant placed multiple calls soliciting its business to Plaintiffs on
19   their cellular telephones ending in -7210, -7511, and -5502 in or around October
20   2017 and continuing until November 2017.
21          17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
22   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
23          18.    Plaintiffs received numerous solicitation calls from Defendant within
24   a 12-month period.
25          19.    Plaintiffs requested for Defendant to stop calling Plaintiffs during one
26   of the initial calls from Defendant, thus revoking any prior express consent that had
27   existed and terminating any established business relationship that had existed, as
28   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).


                                  CLASS ACTION COMPLAINT
                                                -4-
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 5 of 16




 1         20.     Despite this, Defendant continued to call Plaintiffs in an attempt to
 2   solicit its services and in violation of the National Do-Not-Call provisions of the
 3   TCPA for their telephone numbers -7511 and -5502.
 4         21.     Upon information and belief, and based on Plaintiffs’ experiences of
 5   being called by Defendant after requesting they stop calling, and at all relevant
 6   times, Defendant failed to establish and implement reasonable practices and
 7   procedures to effectively prevent telephone solicitations in violation of the
 8   regulations prescribed under 47 U.S.C. § 227(c)(5).
 9                               CLASS ALLEGATIONS
10         22.     Plaintiffs bring this action individually and on behalf of all others
11   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
12   Classes”). The class concerning the ATDS claim for no prior express consent
13   (hereafter “The ATDS Class”) is defined as follows:
14
                   All persons within the United States who received any
15                 solicitation/telemarketing   telephone   calls    from
16                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
17
                   system or an artificial or prerecorded voice and such
18                 person had not previously consented to receiving such
19
                   calls within the four years prior to the filing of this
                   Complaint
20
21         23.     The class concerning the ATDS claim for revocation of consent, to the
22   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
23   as follows:
24
                   All persons within the United States who received any
25                 solicitation/telemarketing   telephone   calls    from
26                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
27
                   system or an artificial or prerecorded voice and such
28                 person had revoked any prior express consent to receive


                                 CLASS ACTION COMPLAINT
                                             -5-
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 6 of 16




 1                such calls prior to the calls within the four years prior to
                  the filing of this Complaint.
 2
 3         24.    The class concerning the National Do-Not-Call violation (hereafter
 4   “The DNC Class”) is defined as follows:
 5
                  All persons within the United States registered on the
 6
                  National Do-Not-Call Registry for at least 30 days, who
 7                had not granted Defendant prior express consent nor had
 8
                  a prior established business relationship, who received
                  more than one call made by or on behalf of Defendant
 9                that promoted Defendant’s products or services, within
10                any twelve-month period, within four years prior to the
                  filing of the complaint.
11
12         25.    The class concerning the National Do-Not-Call violation following
13   revocation of consent and prior business relationship, to the extent they existed
14   (hereafter “The DNC Revocation Class”) is defined as follows:
15
                  All persons within the United States registered on the
16
                  National Do-Not-Call Registry for at least 30 days, who
17                received more than one call made by or on behalf of
18                Defendant that promoted Defendant’s products or
                  services, after having revoked consent and any prior
19                established business relationship, within any twelve-
20                month period, within four years prior to the filing of the
                  complaint.
21
22
           26.    Plaintiffs represent, and are members of, The ATDS Class, consisting
23
     of all persons within the United States who received any solicitation telephone calls
24
     from Defendant to said person’s cellular telephone made through the use of any
25
     automatic telephone dialing system or an artificial or prerecorded voice and such
26
     person had not previously not provided their cellular telephone number to
27
     Defendant within the four years prior to the filing of this Complaint.
28
           27.    Plaintiffs represent, and are members of, The ATDS Revocation


                                CLASS ACTION COMPLAINT
                                              -6-
              Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 7 of 16




 1   Class, consisting of all persons within the United States who received any
 2   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
 3   telephone made through the use of any automatic telephone dialing system or an
 4   artificial or prerecorded voice and such person had revoked any prior express
 5   consent to receive such calls prior to the calls within the four years prior to the
 6   filing of this Complaint.
 7         28.    Plaintiffs represent, and are members of, The DNC Class, consisting
 8   of all persons within the United States registered on the National Do-Not-Call
 9   Registry for at least 30 days, who had not granted Defendant prior express consent
10   nor had a prior established business relationship, who received more than one call
11   made by or on behalf of Defendant that promoted Defendant’s products or services,
12   within any twelve-month period, within four years prior to the filing of the
13   complaint.
14         29.    Plaintiffs represent, and are members of, The DNC Revocation Class,
15   consisting of all persons within the United States registered on the National Do-
16   Not-Call Registry for at least 30 days, who received more than one call made by or
17   on behalf of Defendant that promoted Defendant’s products or services, after
18   having revoked consent and any prior established business relationship, within any
19   twelve-month period, within four years prior to the filing of the complaint.
20         30.    Defendant, its employees and agents are excluded from The Classes.
21   Plaintiffs do not know the number of members in The Classes, but believes the
22   Classes members number in the thousands, if not more. Thus, this matter should
23   be certified as a Class Action to assist in the expeditious litigation of the matter.
24         31.    The Classes are so numerous that the individual joinder of all of its
25   members is impractical. While the exact number and identities of The Classes
26   members are unknown to Plaintiffs at this time and can only be ascertained through
27   appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
28   The Classes includes thousands of members. Plaintiffs allege that The Classes


                                 CLASS ACTION COMPLAINT
                                               -7-
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 8 of 16




 1   members may be ascertained by the records maintained by Defendant.
 2         32.    Plaintiffs and members of The ATDS Class and The ATDS
 3   Revocation Class were harmed by the acts of Defendant in at least the following
 4   ways: Defendant illegally contacted Plaintiffs and ATDS Class members via their
 5   cellular telephones thereby causing Plaintiffs and ATDS Class and ATDS
 6   Revocation Class members to incur certain charges or reduced telephone time for
 7   which Plaintiffs and ATDS Class and ATDS Revocation Class members had
 8   previously paid by having to retrieve or administer messages left by Defendant
 9   during those illegal calls, and invading the privacy of said Plaintiffs and ATDS
10   Class and ATDS Revocation Class members.
11         33.    Common questions of fact and law exist as to all members of The
12   ATDS Class which predominate over any questions affecting only individual
13   members of The ATDS Class. These common legal and factual questions, which
14   do not vary between ATDS Class members, and which may be determined without
15   reference to the individual circumstances of any ATDS Class members, include,
16   but are not limited to, the following:
17                a.     Whether, within the four years prior to the filing of this
18                       Complaint, Defendant made any telemarketing/solicitation call
19                       (other than a call made for emergency purposes or made with
20                       the prior express consent of the called party) to a ATDS Class
21                       member using any automatic telephone dialing system or any
22                       artificial or prerecorded voice to any telephone number
23                       assigned to a cellular telephone service;
24                b.     Whether Plaintiffs and the ATDS Class members were
25                       damaged thereby, and the extent of damages for such violation;
26                       and
27                c.     Whether Defendant should be enjoined from engaging in such
28                       conduct in the future.


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 9 of 16




 1         34.    As persons that received numerous telemarketing/solicitation calls
 2   from Defendant using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
 4   claims that are typical of The ATDS Class.
 5         35.    Common questions of fact and law exist as to all members of The
 6   ATDS Revocation Class which predominate over any questions affecting only
 7   individual members of The ATDS Revocation Class. These common legal and
 8   factual questions, which do not vary between ATDS Revocation Class members,
 9   and which may be determined without reference to the individual circumstances of
10   any ATDS Revocation Class members, include, but are not limited to, the
11   following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant made any telemarketing/solicitation call
14                       (other than a call made for emergency purposes or made with
15                       the prior express consent of the called party) to an ATDS
16                       Revocation Class member, who had revoked any prior express
17                       consent to be called using an ATDS, using any automatic
18                       telephone dialing system or any artificial or prerecorded voice
19                       to any telephone number assigned to a cellular telephone
20                       service;
21                b.     Whether Plaintiffs and the ATDS Revocation Class members
22                       were damaged thereby, and the extent of damages for such
23                       violation; and
24                c.     Whether Defendant should be enjoined from engaging in such
25                       conduct in the future.
26         36.    As persons that received numerous telemarketing/solicitation calls
27   from Defendant using an automatic telephone dialing system or an artificial or
28   prerecorded voice, after Plaintiffs had revoked any prior express consent, Plaintiffs


                                 CLASS ACTION COMPLAINT
                                              -9-
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 10 of 16




 1   are asserting claims that are typical of The ATDS Revocation Class.
 2         37.    Plaintiffs and members of The DNC Class and DNC Revocation Class
 3   were harmed by the acts of Defendant in at least the following ways: Defendant
 4   illegally contacted Plaintiffs and DNC Class and DNC Revocation Class members
 5   via their telephones for solicitation purposes, thereby invading the privacy of said
 6   Plaintiffs and the DNC Class and DNC Revocation Class members whose
 7   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
 8   DNC Class and DNC Revocation Class members were damaged thereby.
 9         38.    Common questions of fact and law exist as to all members of The
10   DNC Class which predominate over any questions affecting only individual
11   members of The DNC Class. These common legal and factual questions, which do
12   not vary between DNC Class members, and which may be determined without
13   reference to the individual circumstances of any DNC Class members, include, but
14   are not limited to, the following:
15                a.     Whether, within the four years prior to the filing of this
16                       Complaint, Defendant or its agents placed more than one
17                       solicitation call to the members of the DNC Class whose
18                       telephone numbers were on the National Do-Not-Call Registry
19                       and who had not granted prior express consent to Defendant and
20                       did not have an established business relationship with
21                       Defendant;
22                b.     Whether Defendant obtained prior express written consent to
23                       place solicitation calls to Plaintiffs or the DNC Class members’
24                       telephones;
25                c.     Whether Plaintiffs and the DNC Class member were damaged
26                       thereby, and the extent of damages for such violation; and
27                d.     Whether Defendant and its agents should be enjoined from
28                       engaging in such conduct in the future.


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 11 of 16




 1         39.    As persons that received numerous solicitation calls from Defendant
 2   within a 12-month period, who had not granted Defendant prior express consent
 3   and did not have an established business relationship with Defendant, Plaintiffs are
 4   asserting claims that are typical of the DNC Class.
 5         40.    Common questions of fact and law exist as to all members of The
 6   DNC Class which predominate over any questions affecting only individual
 7   members of The DNC Revocation Class.             These common legal and factual
 8   questions, which do not vary between DNC Revocation Class members, and which
 9   may be determined without reference to the individual circumstances of any DNC
10   Revocation Class members, include, but are not limited to, the following:
11                a.    Whether, within the four years prior to the filing of this
12                      Complaint, Defendant or its agents placed more than one
13                      solicitation call to the members of the DNC Class whose
14                      telephone numbers were on the National Do-Not-Call Registry
15                      and who had revoked any prior express consent and any
16                      established business relationship with Defendant;
17                b.    Whether Plaintiffs and the DNC Class members were damaged
18                      thereby, and the extent of damages for such violation; and
19                c.    Whether Defendant and its agents should be enjoined from
20                      engaging in such conduct in the future.
21         41.    As persons that received numerous solicitation calls from Defendant
22   within a 12-month period, who, to the extent one existed, had revoked any prior
23   express consent and any established business relationship with Defendant,
24   Plaintiffs are asserting claims that are typical of the DNC Revocation Class.
25         42.    Plaintiffs will fairly and adequately protect the interests of the
26   members of The Classes. Plaintiffs have retained attorneys experienced in the
27   prosecution of class actions.
28         43.    A class action is superior to other available methods of fair and


                                CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 12 of 16




 1   efficient adjudication of this controversy, since individual litigation of the claims
 2   of all Classes members is impracticable. Even if every Classes member could
 3   afford individual litigation, the court system could not. It would be unduly
 4   burdensome to the courts in which individual litigation of numerous issues would
 5   proceed. Individualized litigation would also present the potential for varying,
 6   inconsistent, or contradictory judgments and would magnify the delay and expense
 7   to all parties and to the court system resulting from multiple trials of the same
 8   complex factual issues. By contrast, the conduct of this action as a class action
 9   presents fewer management difficulties, conserves the resources of the parties and
10   of the court system, and protects the rights of each Classes member.
11         44.    The prosecution of separate actions by individual Classes members
12   would create a risk of adjudications with respect to them that would, as a practical
13   matter, be dispositive of the interests of the other Classes members not parties to
14   such adjudications or that would substantially impair or impede the ability of such
15   non-party Class members to protect their interests.
16         45.    Defendant has acted or refused to act in respects generally applicable
17   to The Classes, thereby making appropriate final and injunctive relief with regard
18   to the members of the Classes as a whole.
19                           FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b).
21            On Behalf of the ATDS Class and ATDS Revocation Class
22         46.    Plaintiffs repeat and incorporate by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-44.
24         47.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
27   47 U.S.C. § 227 (b)(1)(A).
28         48.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),


                                  CLASS ACTION COMPLAINT
                                             - 12 -
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 13 of 16




 1   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3         49.    Plaintiffs and the ATDS Class and ATDS Revocation Class members
 4   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
 5                       SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
 7                              47 U.S.C. §227(b)
 8        On Behalf of the ATDS Class and the ATDS Revocation Class
 9         50.    Plaintiffs repeat and incorporate by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-44.
11         51.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple knowing and/or willful violations of the TCPA, including but not
13   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
14   and in particular 47 U.S.C. § 227 (b)(1)(A).
15         52.    As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227(b), Plaintiffs and the ATDS Class and ATDS Revocation Class
17   members are entitled an award of $1,500.00 in statutory damages, for each and
18   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19         53.    Plaintiffs and the Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                           THIRD CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
22
                                    47 U.S.C. §227(c)
23           On Behalf of the DNC Class and the DNC Revocation Class
24         54.    Plaintiffs repeat and incorporate by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-44.
26         55.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular


                                 CLASS ACTION COMPLAINT
                                              - 13 -
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 14 of 16




 1   47 U.S.C. § 227 (c)(5).
 2         56.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 3   Plaintiffs and the DNC Class and DNC Revocation Class Members are entitled an
 4   award of $500.00 in statutory damages, for each and every violation, pursuant to
 5   47 U.S.C. § 227(c)(5)(B).
 6         57.    Plaintiffs and the DNC Class and DNC Revocation Class members are
 7   also entitled to and seek injunctive relief prohibiting such conduct in the future.
 8                      FOURTH CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
10                            47 U.S.C. §227 et seq.
11           On Behalf of the DNC Class and DNC Revocation Class
12         58.    Plaintiffs repeat and incorporate by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-44.
14         59.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
17   in particular 47 U.S.C. § 227 (c)(5).
18         60.    As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(c), Plaintiffs and the DNC Class and DNC Revocation Class
20   members are entitled an award of $1,500.00 in statutory damages, for each and
21   every violation, pursuant to 47 U.S.C. § 227(c)(5).
22         61.    Plaintiffs and the DNC Class and DNC Revocation Class members are
23   also entitled to and seek injunctive relief prohibiting such conduct in the future.
24                                PRAYER FOR RELIEF
25   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
26                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
27
                                   47 U.S.C. §227(b)
28                As a result of Defendant’s negligent violations of 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                              - 14 -
          Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 15 of 16




 1             §227(b)(1), Plaintiffs and the ATDS Class and ATDS Revocation
 2             Class members are entitled to and request $500 in statutory damages,
 3             for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B);
 4            An order for injunctive relief prohibiting such conduct by Defendants
 5             in the future; and
 6            Any and all other relief that the Court deems just and proper.
 7                      SECOND CAUSE OF ACTION
 8   Knowing and/or Willful Violations of the Telephone Consumer Protection
                                       Act
 9                             47 U.S.C. §227(b)
10            As a result of Defendant’s willful and/or knowing violations of 47
11             U.S.C. §227(b)(1), Plaintiffs and the ATDS Class and ATDS
12             Revocation Class members are entitled to and request treble damages,
13             as provided by statute, up to $1,500, for each and every violation,
14             pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
15            An order for injunctive relief prohibiting such conduct by Defendants
16             in the future; and
17            Any and all other relief that the Court deems just and proper.
18                        THIRD CAUSE OF ACTION
19       Negligent Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. §227(c)
20
              As a result of Defendant’s negligent violations of 47 U.S.C.
21
               §227(c)(5), Plaintiffs and the DNC Class and DNC Revocation Class
22
               members are entitled to and request $500 in statutory damages, for
23
               each and every violation, pursuant to 47 U.S.C. 227(c)(5);
24
              An order for injunctive relief prohibiting such conduct by Defendants
25
               in the future; and
26
              Any and all other relief that the Court deems just and proper.
27
28



                             CLASS ACTION COMPLAINT
                                         - 15 -
             Case 3:18-cv-06976-JCS Document 1 Filed 11/16/18 Page 16 of 16




 1                      FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
 3                              47 U.S.C. §227(c)
 4                As a result of Defendant’s willful and/or knowing violations of 47
 5                U.S.C. §227(c)(5), Plaintiffs and the DNC Class and DNC
 6                Revocation Class members are entitled to and request treble damages,
 7                as provided by statute, up to $1,500, for each and every violation,
 8                pursuant to 47 U.S.C. §227(c)(5);
 9                An order for injunctive relief prohibiting such conduct by Defendants
10                in the future; and
11                Any and all other relief that the Court deems just and proper.
12         62.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
14
15
16         Respectfully Submitted this 16th Day of November, 2018.
17                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                       By: /s/ Todd M. Friedman
19                                         Todd M. Friedman
20                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
